Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION    
 	Claims 1-23 are allowed. 
 	This action/allowance is in response to Applicant's claim amendments and remarks filed on 15/29/2022.
  

     				 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
For claim 1, prior art Flore et al. (2007/0021120) Para [0033] discloses Packet
Data Convergence Protocol (PDCP), para [0056] discloses the first protocol stack for the first RAN and a second protocol stack for the second RAN. The UE communicates with the second RAN after the handover, e.g., using the second protocol stack. Klingenbrunn et al. (2012/0106509) para [0029] a wireless communication device 104 may be capable of communicating with a first base station 102a (=first cell) as part of a first radio access technology (RAT) and a second base station 102b (=second cell) as part of a second radio access technology (RAT). Lepp et al. (2016/0261430) para [0039] discloses a first protocol stack 202 is used for wireless communications between the mobile device 106 and the eNB 108 (=first cells) using the cellular RAT (=first radio access technology), and a second protocol stack 204 is used for communications to the cellular access network node 108 (=second cell).  Kim et al. (2005/0037767) para Ouchi et al. (2014/0169322) para [0204] discloses, the base station 101 configure the first measurement target configuration and second measurement target configuration on a cell-by-cell basis.

Other references on record discloses individual features which are recited in the claimed invention. However, the combined teachings of the prior art references do not teach or reasonably suggest the limitation “select, from the one or more first cells and the one or more second cells, on a cell-by-cell basis, at least one specific cell on which the radio terminal is allowed to perform uplink data transmission on a radio bearer via the common PDCP layer; and 50 transmit a bearer configuration comprising information that indicates, on the cell-by-cell basis, the at least one specific cell on which the radio terminal is allowed to perform the uplink data transmission on the radio bearer” with the claimed invention as a whole.

Therefore, claim 1 is allowable over the prior art of record. The same reasoning applies to claims 9, 11 and 22 mutatis mutandis. Accordingly, claims 1-8, 10, 12-21, and 23 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471